Title: To James Madison from the Marqués de Someruelos, 26 April 1806 (Abstract)
From: Someruelos, Salvador José de Muro y Salazar, marqués de
To: Madison, James


                    § From the Marqués de Someruelos. 26 April 1806. Since May of last year when he received JM’s letter of 19 Apr., by the hand of Mr. Henry Hill Esq., and Hill being advised verbally and in writing that Someruelos did not have the discretion to receive him in the quality of agent or in any other representation of his government, Someruelos has been daily expecting Hill’s departure of which Hill had notified Someruelos and Someruelos had verified last February; believing that Hill’s departure was imminent, Someruelos had delayed his answer to JM. However, Hill made a certain representation last March on a subject which, even had he the character of an agent, it was not fitting for him to treat in those terms. In virtue of which Someruelos declined to make Hill the bearer of JM’s answer, and thus he is acting through Mr. Yrujo, while indicating to JM the reason for the delay.
                